Citation Nr: 0120154	
Decision Date: 08/06/01    Archive Date: 08/14/01

DOCKET NO.  01-04  426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an evaluation in excess of 50 percent for 
service-connected post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel





INTRODUCTION

The veteran had active military service from June 1964 to 
June 1967 and from August 1968 to April 1970.  This matter 
comes to the Board of Veterans' Appeals (Board) from a 
February 2001 rating decision of the Department of Veterans 
Affairs Houston Regional Office (RO) which granted service 
connection for PTSD, evaluated it as 50 percent disabling and 
denied service connection for a dental disability, eye 
disability, residuals of a leg wound, malaria, amebiasis, 
fungal infections, cuts and infections, and a viral 
infection.

In his March 2001 notice of disagreement, he disputed only 
the initial rating assigned for PTSD.  Thus, the remaining 
matters are not before the Board.  38 C.F.R. §§ 20.200, 
20.201, 20.300, 20.302(a) (2001).  

The notice of disagreement reflects that the veteran is 
seeking an evaluation of 100 percent for his service 
connection PTSD.  He has also stated that he has not worked 
in several years.  Once a veteran makes a claim for the 
highest rating possible and submits evidence of 
unemployability, VA must consider total disability based on 
individual unemployability (TDIU).  Roberson v. Principi, No. 
00-7009 (Fed. Cir. May 29, 2001).  As the issue of TDIU has 
not yet been addressed, it is referred to the RO for initial 
adjudication.  The RO is reminded that proving inability to 
maintain a "substantially gainful occupation" for 
entitlement to TDIU does not require proving 100 percent 
unemployability.  Id.

As requested, the veteran was scheduled for a videoconference 
hearing before a member of the Board at the RO in July 2001.  
Although he was notified of the time and date of the hearing 
by mail sent to his last known address, he failed to appear 
for that hearing and furnished no explanation for his failure 
to report nor requested a postponement or another hearing.  
When an appellant fails to report for a scheduled hearing and 
has not requested a postponement, the case will be processed 
as though the request for a hearing was withdrawn.  38 C.F.R. 
§ 20.704(d) (2001).  

FINDING OF FACT

The veteran's PTSD is manifested by no more that a tendency 
toward isolation, anxiety, hypervigilance, irritability, 
nightmares, flashbacks, fear, and difficulty maintaining 
employment.


CONCLUSION OF LAW

The criteria for an evaluation of 70 percent for the 
veteran's PTSD have been met for the entire appeal period.  
38 U.S.C.A. §§  1110, 1131, 1155, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.130 Diagnostic Code 
9411 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The veteran performed duty as a medic during two tours in 
Vietnam.  He is a recipient of the Combat Medical Badge, 
having served with the 1st Cavalry Division there in 1966.

A June 2000 VA progress note indicated a history of 
maladaption, nightmares, flashbacks, hyperarrousal, 
irritability, and anger.  The examiner's impression was of 
significant PTSD-like symptoms.  

A July 2000 VA progress note indicated Vietnam-related 
nightmares of combat and treating the wounded.  He also 
complained of flashbacks, irritability and mood disturbances.

An August 2000 VA progress note reflected complaints of 
increased nightmares, flashbacks, and insomnia.  The note 
indicated a diagnosis of PTSD.

In November 2000 he filed a claim with VA for service 
connection for PTSD.  

In January 2001, the veteran reported his in-service 
experiences treating wounded soldiers and recovering dead 
bodies.  He stated that since his return from Vietnam, he has 
suffered from insomnia, and for many years, he used alcohol 
to "forget."  He indicated that he had not been regularly 
employed for the past 11 years, and that he was "basically 
unemployable."  In another statement that month, he 
indicated that he could not work, and that he would be 
homeless but for his "hardworking little wife."  

On January 2001 VA examination, he stated that he began 
outpatient psychiatric care for PTSD in the spring of 2000 
and that he was referred by his primary care physician.  He 
indicated that he had PTSD symptoms since his return from 
Vietnam but did not seek treatment for fear of being labeled 
mentally ill and because he was not aware that there was help 
for "Vietnam experiences."  After returning from Vietnam, 
he worked at a restaurant and then as an X-ray and emergency 
room technician.  In 1978, he obtained a degree in 
naturopathic medicine and practiced for 16 years.  In 1994, 
he went to prison for about 18 months following a conviction 
of securities fraud.  He stated that he felt worthless after 
his release from prison.  He reported nightmares of dead 
bodies, being bombed, and getting killed occurring three to 
four times a week.  He also told of daydreams of Vietnam 
happening on a daily basis.  He reported chronic insomnia and 
anxiety without significant remission and indicated 
occasional suicidal ideation but stated that he would not 
kill himself.  He stated that he was distrustful and had 
difficulty getting along with most people.  He also explained 
that he has not sought employment in several years due to 
difficulty getting along with others.  He expressed 
hypervigilance, 

On objective examination, the examiner noted no impairment of 
thought process, no delusions, fair eye contact, and no 
inappropriate behavior.  His hygiene was adequate, and he was 
oriented to person, place, and time.  His speech was coherent 
and goal directed.  The examiner noted hypervigilance, 
excessive worry, increased startle reaction, and nightmares 
as well as chronic insomnia and survivor's guilt.  The 
examiner diagnosed chronic PTSD with a history of antisocial 
behavior and assigned a global assessment of function (GAF) 
score of 55.

In a February 2000 letter, the veteran stated that he was 
unemployable because he trusted no one.  He expressed fear 
that members of the Viet Cong who were now in the United 
States would kill him.  He indicated that he felt anger 
toward those questioning the role of the U.S. in Vietnam.  

Law and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4 (2001).  Separate rating codes identify the 
various disabilities.  Id.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2001).  Any reasonable doubt regarding the degree of 
disability is resolved in favor of the veteran.  See 38 
C.F.R. §§ 3.102, 4.3 (2001).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (2001), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  The 
Court discussed the concept of the "staging" of ratings, 
finding that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.  Fenderson, 12 Vet. App. at 126-28.

PTSD is rated, as follows:  100%: Total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
of hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation or 
own name.  70%: Occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near- continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence) spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  50%: Occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g. 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing effective work and social relationships.  38 
C.F.R. § 4.130, Code 9411 (2000).

The GAF is a scale reflecting the "psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental health illness."  See Richard v. Brown, 9 Vet. 
App. 266, 267 (1996).  

A GAF of 51 to 60 reflects moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West Supp. 2001).  Under that provision, a veteran is 
entitled to the benefit of doubt when there is an approximate 
balance of positive and negative evidence.  Id.  The 
preponderance of the evidence must be against the claim for 
benefits to be denied.  See Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  

The Board concludes that a remand to the RO for additional 
action under the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) is 
unwarranted as VA has already met its obligations to the 
veteran under that statute.  All relevant facts have been 
adequately developed by the RO; given the facts of this case, 
there is no reasonable possibility that any further 
assistance to the veteran would aid in substantiating his 
claim.  The RO obtained and reviewed medical records and 
issued a comprehensive statement of the case.  Additionally, 
the veteran was afforded a detailed VA examination.  Thus, 
the Board finds that VA has fully satisfied its duty to the 
veteran under VCAA.  As the RO fulfilled the duty to assist, 
and as the change in law has no material effect on 
adjudication of his claim, the Board finds that it can 
consider the merits of this appeal without prejudice to him.  
Bernard v Brown, 4 Vet. App. 384 (1993)

Analysis

The facts in this case indicate that the veteran's 
symptomatology most closely approximates the criteria for a 
rating of 70 percent.  See 38 U.S.C.A. § 5107; 38 C.F.R. 
§§ 3.102, 4.3, 4.7.  For years, he has exhibited occupational 
and social impairment with deficiencies in most areas.  See 
38 C.F.R. § 4.130, Code 9411.

The evidence shows, the veteran has not worked for years due 
to poor interpersonal skills.  He tends toward isolation and 
has been married three times.  He complains of irritability 
and hyperarrousal and suffers from anxiety, chronic insomnia, 
hypervigilance, and recurrent nightmares and flashbacks.  He 
also displays irrational fears; his symptoms have persisted 
since his return from Vietnam.  

He does not exhibit the severe psychiatric symptoms such as 
delusions, hallucinations, or other symptoms associated with 
a 70 percent disability rating.  Also, his GAF score is 55, 
representative of moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co- workers).  
See Carpenter, 8 Vet. App. at 242.  However, his PTSD has 
been described a chronic and longstanding, and there have 
been no significant periods of remission since 1970.  His 
behavior has been seen as antisocial, he is maladapted, he 
tends toward isolation, and he has fleeting suicidal thoughts 
along with chronic insomnia and persistent anxiety.  
Moreover, he is plagued with survivor's guilt.

Pursuant to the foregoing, it appears that the veteran's PTSD 
symptoms fall between the 50 and 70 percent requirements.  On 
the one hand, he does not exhibit severe symptoms such as 
homicidal ideation, hallucinations, delusions, and the like.  
His thought process appears clear and he is oriented to 
person, place, and time.  The absence of symptoms such as 
those enumerated above would suggest a rating of 50 percent 
representative of reduced reliability and productivity.  On 
the other hand, he has shown fleeting suicidal ideation, 
guilt, hyperarrousal, and an inability to function in a work-
like setting, antisocial behavior, poor interpersonal skills, 
a tendency toward isolation, and anxiety.  Such symptoms more 
closely resemble those entailed in a 70 percent rating.

The pertinent law dictates that in a situation where two 
evaluations might apply, the higher one shall be assigned.  
38 C.F.R. § 4.7.  Furthermore, the veteran is to be afforded 
the benefit of any doubt, and when the evidence is in 
relative equipoise, the veteran must prevail.  38 U.S.C.A. 
§ 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert, supra (holding that 
the tie goes to the runner).  As the evidence is in relative 
equipoise as to which rating should be assigned, the 70 
percent rating, which is clearly more beneficial to the 
veteran, shall be assigned.  By reason of the evidence in 
this case, the Board's inquiry has centered on whether a 50 
or 70 percent evaluation should be assigned.  Thus, there is 
no need for the Board to consider whether a 100 percent 
evaluation is warranted.  

In sum, the evidence being in relative equipoise, a 70 
percent rating for the veteran's PTSD is deemed appropriate, 
as the veteran's symptoms have not fluctuated to a great 
extent during the appeal period.  See Fenderson, supra.  


ORDER

An evaluation of 70 percent for PTSD in granted, subject to 
the law and regulations governing the payment of monetary 
awards.



		
	J.F. Gough
	Member, Board of Veterans' Appeals

 

